Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2018

                                      No. 04-18-00258-CV

               THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS
                     ($38,400.00) UNITED STATES CURRENCY,
                                      Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00346
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due July 18, 2018. Prior to that due date, we granted
appellant’s request for a copy of the appellate record. Thereafter, on July 5, 2018, appellant filed
his appellate brief; however, the brief did not comply with Rules 9.5 or 38.1 of the Texas Rules
of Appellate Procedure. Accordingly, we struck the brief and ordered appellant to file an
amended brief on or before September 14, 2018. In that order, we also outlined which portions
of the rules the brief violated and provided appellant a copy of Rules 9.5 and 38.1. Thereafter,
appellant filed a series of pro se motions, specifically a Motion for Discovery and Motion to
Abate, each of which were denied. In our last order, we reminded appellant that his amended
brief was past due and ordered his brief due on or before November 5, 2018. Neither the
amended brief nor a motion for extension of time has been filed. Rather, appellant filed a letter
requesting a new trial.

        We therefore order appellant to file, on or before November 19, 2018, his appellant’s
brief and a written response reasonably explaining his failure to timely file the amended brief. If
appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court